Citation Nr: 0806060	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of bilateral legs.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from 
August 1945 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, in which the RO denied entitlement to SMC for loss of 
use of his bilateral legs on the grounds that the veteran 
retains natural knee action and is able to walk.  
The veteran was scheduled for a hearing before a Veterans Law 
Judge (VLJ), but cancelled it in a timely manner. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to SMC for the loss of use of 
his bilateral legs.  He argues that he is entitled to a "M" 
or "N" rating based on his inability to walk any distance 
due to the pain in his legs and knee.  The veteran notes that 
while in Korea he jumped from substantial heights out of many 
helicopters, and that these jumps affected his knees and 
hips.  Presently he receives SMC for loss of use of both feet 
at the "L 1/2"rate established under 38 U.S.C. 1114(l), 
(p).

The veteran underwent VA examination in August 2004.  
However, the examiner did not address the question of whether 
the veteran's disability picture could be productive of loss, 
or loss of use of, one or both legs, or any other combination 
of disability manifestations applicable under 38 C.F.R. § 
3.350.

In addition, the veteran continues to argue that his 
disability has worsened.  The most recent VA examination is 
dated in August 2004, and the most recent treatment records 
are dated in September 2004.  These records show the veteran 
was found to be at an increased risk for falls in September 
2003.  Subsequently, a handwritten note in the file reflects 
that the veteran was unable to attend a scheduled hearing in 
November 2005 due to having sustained strokes.

The veteran should be accorded an additional examination to 
assess the current level of disability of his service-
connected disabilities, and to determine whether additional 
special monthly compensation may be awarded under any of the 
avenues available to the veteran under the criteria in 
38 C.F.R. § 3.350.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA letter pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), advising him of the information 
and evidence necessary to substantiate a 
claim of entitlement to additional SMC 
under 38 C.F.R. §3.350.  Ensure the 
veteran has all appropriate notice as 
required under the VCAA.  In particular, 
the veteran should be advised of all 
avenues for obtaining SMCs available to 
him in his case.

2.  Ask the veteran to identify all VA and 
non-VA sources of treatment to the 
present.  Obtain all identified records 
including, specifically, any and all 
treatment records from the VA Medical 
Center in Portland, Oregon, and any other 
VA Medical Centers the veteran identifies.  
Document negative responses and inform the 
veteran so he may have the opportunity to 
obtain any missing records himself.

3.  Following completion of items #1 and 
#2, schedule the veteran for examination 
by an appropriate medical professional to 
determine the nature, extent, and etiology 
of his claimed loss of use of his 
bilateral legs and all other service 
connected disabilities.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner for 
review.  

The examiner is asked to provide the 
following opinions:  1) Is it at least as 
likely as not that the veteran has loss of 
use of his bilateral legs at a level, or 
with complications, preventing natural 
knee action with prosthesis in place.  2) 
In the alternative, is it as likely as not 
that the veteran has loss of use of one or 
both legs, or any other combination 
attributable to his service connected 
disabilities (such as loss of use of one 
leg with loss of use of a hand) provided 
for under the criteria for special monthly 
compensation. 

In making these opinions, the examiner is 
to consider the entirety of the medical 
evidence of record. 

The examiner must provide a complete 
rationale for the opinions expressed.

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the veteran's 
clam for entitlement to additional SMC, 
including loss of use of one or both of his 
legs and any other appropriate criteria 
under § 3.350, with application of all 
appropriate laws and regulations.  If any 
decision remains adverse to the veteran, 
furnish him with a Supplemental Statement 
of the Case and afford a reasonable period 
of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2007).  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


